Case: 19-51173     Document: 00515876566          Page: 1    Date Filed: 05/26/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         May 26, 2021
                                   No. 19-51173                         Lyle W. Cayce
                                                                             Clerk

   Lucas Cranor, individually and on behalf of all others similarly situated,

                                                            Plaintiff—Appellant,

                                       versus

   5 Star Nutrition, L.L.C.,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:19-CV-908


   Before Davis, Stewart, and Oldham, Circuit Judges.
   Andrew S. Oldham, Circuit Judge:
          Robocalls and robotexts are nuisances. Congress banned them in the
   Telephone Consumer Protection Act of 1991 (“TCPA”). But as every
   American knows, there are companies—like the defendant in this case—who
   refuse to get that message while collectively sending millions of others. The
   question presented is whether one of the defendant’s victims has an Article
   III injury sufficient to support standing for a claim under the TCPA. He does.
Case: 19-51173      Document: 00515876566            Page: 2   Date Filed: 05/26/2021




                                      No. 19-51173


                                           I.
                                          A.
          The TCPA prohibits four telemarketing practices. First, it prohibits
   using an “automatic telephone dialing system [(“ATDS”)] or an artificial or
   prerecorded voice” to call:
          (i)     an emergency telephone line;
          (ii)    a guest room or patient room of a hospital or other
                  healthcare facility; or
          (iii)   any telephone number assigned to a paging service,
                  cellular telephone service, specialized mobile radio
                  service, or other radio common carrier service, or any
                  service for which the called party is charged for the call,
                  unless such call is made solely to collect a debt owed to
                  or guaranteed by the United States.
   47 U.S.C. § 227(b)(1)(A). Second, the Act proscribes using “an artificial or
   prerecorded voice to deliver a message” to “any residential telephone line”
   without prior consent. Id. § 227(b)(1)(B). Third, the Act prohibits sending
   certain unsolicited advertisements to fax machines. Id. § 227(b)(1)(C).
   Fourth and finally, the Act prohibits using an ATDS to tie up more than one
   business line simultaneously. Id. § 227(b)(1)(D).
          To enforce these provisions, the TCPA creates a private right of
   action. The act authorizes “[a] person” to bring “an action based on a
   violation of [the Act] or the regulations prescribed [thereunder]” to “enjoin
   such violation,” to “recover for actual monetary loss from such a violation,
   to “receive $500 in damages for each such violation,” or to seek both
   damages and injunctive relief. Id. § 227(b)(3).




                                           2
Case: 19-51173      Document: 00515876566           Page: 3   Date Filed: 05/26/2021




                                     No. 19-51173


                                         B.
          The two parties to this case are Lucas Cranor, a Missouri citizen, and
   5 Star Nutrition, a Delaware corporation with its principal place of business
   in Austin, Texas.
          In June 2018, Cranor made a purchase at 5 Star’s Austin location.
   While there, Cranor provided 5 Star with his cell phone number. The
   company later sent Cranor a series of unsolicited advertising text messages.
   The first came that same month—5 Star advertised a rewards program and
   asked Cranor to join. Another unsolicited text came a few months later,
   advertising a 50-percent-off sale. Cranor responded with a “STOP” request.
   After a dispute ensued, the two parties entered into a pre-suit settlement
   agreement (the “Settlement”) to avoid litigation. In the Settlement, both
   parties agreed to waive any “causes of action, claims, [or] counterclaims . . .
   direct or indirect . . . with respect to the Dispute and/or any facts or
   circumstances involved in or related to the Dispute.” 5 Star agreed to pay
   Cranor $1,000 in exchange for the waiver. The parties executed the
   Settlement on November 29, 2018.
          Yet 5 Star persisted. It sent Cranor another text promoting a sale at its
   chain locations. He again responded with a “STOP” request. 5 Star dutifully
   stopped. Cranor nonetheless filed a class action complaint in the Western
   District of Texas, alleging that 5 Star “negligently, willfully[,] and/or
   knowingly sen[t] text messages to [Cranor’s] cellular telephone number
   using an automatic telephone dialing system . . . without prior express
   consent, in violation of the [TCPA].” According to Cranor, the unsolicited
   text message caused him “the very harm that Congress sought to prevent [in
   enacting the TCPA]—namely, a nuisance and invasion of privacy.” He
   further alleged that the text message “trespassed upon and interfered with
   [Cranor’s] rights and interests in his cellular telephone and cellular telephone




                                          3
Case: 19-51173      Document: 00515876566           Page: 4     Date Filed: 05/26/2021




                                     No. 19-51173


   line, and intruded upon [his] seclusion.” And the text “harmed [Cranor] by
   depleting the battery life on his cellular telephone, and by using minutes
   allocated to [him] by his cellular telephone service provider.” Cranor sought
   declaratory, injunctive, and monetary relief, as well as certification of a class
   pursuant to Federal Rule of Civil Procedure 23.
          The district court dismissed the complaint for lack of standing. The
   court first found that “text messages are sufficient forms of injury in fact in
   actions arising out of the [TCPA].” But it concluded “the single text message
   here does not constitute [an] injury in fact.” That’s because a “single
   unwelcome text message will not always involve an intrusion into the privacy
   of the home in the same way that a voice call to a residential line necessarily
   does.” The court therefore dismissed the complaint under Federal Rule of
   Civil Procedure 12(b)(1).
          Cranor timely appealed. Our review is de novo. See Nat’l Rifle Ass’n
   of Am., Inc. v. McCraw, 719 F.3d 338, 343 (5th Cir. 2013).
                                          II.
          Article III of the United States Constitution limits the judicial power
   to “Cases” and “Controversies.” U.S. Const. art. III, § 2. To invoke that
   power, a plaintiff must satisfy the tripartite “irreducible constitutional
   minimum” for standing. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992).
   The plaintiff must have an injury in fact; that injury must be traceable to the
   challenged conduct of the defendant; and a favorable judgment must be likely
   to redress that injury. Spokeo v. Robins, 136 S. Ct. 1540, 1547 (2016).
          This is a case about standing’s first requirement—injury in fact. To
   establish injury in fact, a plaintiff must show he “suffered an invasion of a
   legally protected interest that is concrete and particularized.” Spokeo, 136 S.
   Ct. at 1548 (quotation omitted). But concrete does not mean tangible.
   “Although tangible injuries are perhaps easier to recognize[,] . . . intangible




                                          4
Case: 19-51173      Document: 00515876566           Page: 5    Date Filed: 05/26/2021




                                     No. 19-51173


   injuries can nevertheless be concrete.” Id. at 1549. When a plaintiff asserts
   harm to an intangible interest, we look to “both history and the judgment of
   Congress” to determine whether that injury satisfies Article III’s
   constitutional minimum. Ibid.
          We conclude Cranor has alleged a cognizable injury in fact: nuisance
   arising out of an unsolicited text advertisement. We start with Congress’s
   judgment, then consider the history of analogous common law actions.
                                          A.
          As the branch charged with lawmaking, “Congress is well positioned
   to identify intangible harms that meet minimum Article III requirements.”
   Ibid. Its judgment is therefore “instructive and important.” Ibid. Here, the
   text of the TCPA shows Congress determined that nuisance arising out of
   unsolicited telemarketing constitutes a cognizable injury.
          In enacting the TCPA, Congress found that “unrestricted
   telemarketing can be an intrusive invasion of privacy” and a “nuisance.”
   Pub. L. No. 102–243, § 2, ¶¶ 5, 10, 105 Stat. 2394, 2394 (1991); see also Salcedo
   v. Hanna, 936 F.3d 1162, 1168 n.6 (11th Cir. 2019) (“[B]ecause the Supreme
   Court has instructed us to consider the judgment of Congress in assessing
   Article III standing, we will consider the congressionally enacted findings as
   informative of that judgment.” (quotation omitted)). The Act itself was
   prompted by consumer outrage at the “proliferation of intrusive, nuisance”
   calls from telemarketers. TCPA § 2, ¶ 6. A balance had to be struck between
   “individuals’ privacy rights, public safety interests, and commercial
   freedoms of speech and trade” so as to “protect the privacy of individuals
   and permit[] legitimate telemarketing practices.” Id. ¶ 9. In Congress’s view,
   the only way to achieve that end was to completely ban certain types of calls,
   while permitting the FCC regulatory flexibility to allow others not at issue




                                          5
Case: 19-51173      Document: 00515876566           Page: 6    Date Filed: 05/26/2021




                                     No. 19-51173


   here. Id. ¶ 12. Cranor’s asserted injury is thus exactly the one Congress
   sought to remediate in enacting the Act.
          Addressing similar facts, some of our sister circuits have reached the
   same conclusion: “[T]elemarketing text messages . . . present the precise
   harm and infringe the same privacy interests Congress sought to protect in
   enacting the TCPA.” Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037,
   1043 (9th Cir. 2017); see also Gadelhak v. AT&T Servs., Inc., 950 F.3d 458,
   462 (7th Cir. 2020) (Barrett, J.) (holding that invasion of privacy arising out
   of unwanted text messages is “the very harm that the Act is designed to
   prevent”); Melito v. Experian Mktg. Sols., Inc., 923 F.3d 85, 93 (2d Cir. 2019)
   (same); cf. Susinno v. Work Out World Inc., 862 F.3d 346, 351 (3d Cir. 2017)
   (concluding that “nuisance and invasion of privacy” arising out of a “single
   prerecorded telephone call” are “the very harm that Congress sought to
   prevent” (quotation omitted)).
          On the other hand, the Eleventh Circuit seized on the fact that some
   of the TCPA’s legislative findings refer to “residential telephone
   subscribers” and banning telemarketing calls “to the home.” TCPA § 2, ¶¶
   10, 12 (emphases added); see Salcedo, 936 F.3d at 1169. In the Eleventh
   Circuit’s view, “Congress’s legislative findings about telemarketing suggest
   that the receipt of a single text message is qualitatively different from the
   kinds of things Congress was concerned about when it enacted the TCPA.”
   Salcedo, 936 F.3d at 1169. We reject this reasoning for three reasons.
          First, the TCPA expressly covers cellular phones. See 47 U.S.C.
   § 227(b)(1)(A)(iii) (prohibiting unsolicited ATDS calls “to any telephone
   number assigned to a . . . cellular telephone service”). The TCPA also
   includes text messaging in its prohibitions on transmitting false caller ID
   information. See id. § 227(e)(1). If the statute only prohibited nuisances in the




                                          6
Case: 19-51173      Document: 00515876566          Page: 7    Date Filed: 05/26/2021




                                    No. 19-51173


   home, then it would make little sense to prohibit telemarketing to mobile
   devices designed for use outside the home.
          Second, the TCPA addresses “nuisance and invasion of privacy” in a
   variety of other non-residential contexts. The Act prohibits ATDS or
   prerecorded calls to, inter alia, (1) “any emergency telephone line,” (2) “the
   telephone line of any guest room or patient room of a hospital,” or (3) “a
   paging service.” Id. § 227(b)(1)(A). It further proscribes using a fax machine
   or computer to send an unsolicited fax advertisement. Id. § 227(b)(1)(C).
   And the Act makes it unlawful to use an ATDS “in such a way that two or
   more telephone lines of a multi-line business are engaged simultaneously.”
   Id. § 227(b)(1)(D). The text of the Act thus shows Congress sought to
   remediate “nuisance and invasion of privacy” in a broader set of
   circumstances, not just in the home.
          Third, Congress delegated authority to the FCC to “prescribe
   regulations” implementing the TCPA, id. § 227(b)(2), and to exempt
   commercial calls only where such exemptions “will not adversely affect the
   privacy rights” the TCPA protects, id. § 227(b)(2)(B)(ii). It did so after
   finding that the FCC “should have the flexibility to design different rules for
   those types of automated or prerecorded calls that it finds are not considered
   a nuisance or invasion of privacy.” TCPA § 2, ¶ 13. No part of this delegation
   limits the FCC to considering nuisances and privacy only in the home.
          Given all this, we think the TCPA cannot be read to regulate
   unsolicited telemarketing only when it affects the home.
                                          B.
          We next look to history. Because the case-or-controversy requirement
   is “grounded in historical practice, it is instructive to consider whether an
   alleged intangible harm has a close relationship to a harm that has
   traditionally been regarded as providing a basis for a lawsuit in English or




                                          7
Case: 19-51173      Document: 00515876566            Page: 8    Date Filed: 05/26/2021




                                      No. 19-51173


   American courts.” Spokeo, 136 S. Ct. at 1549. Here, Cranor’s asserted injury
   has a close relationship to a harm actionable at common law: public nuisance.
          A public nuisance is an “unreasonable interference with a right
   common to the general public.” Restatement (Second) of Torts
   § 821B (Am. L. Inst. 1979). That broad category encompasses any “act not
   warranted by law, or omission to discharge a legal duty, which obstructs or
   causes inconvenience or damage to the public in the exercise of rights
   common to all.” Ibid. (quotation omitted). As a leading treatise explains:
          [Public nuisance] includes interferences with the public health,
          as in the case of a hogpen, the keeping of diseased animals, or a
          malarial pond . . . ; with public morals, as in the case of houses
          of prostitution, illegal liquor establishments, [or] gambling
          houses . . . ; with the public peace, as by loud and disturbing
          noises, or an opera performance which threatens to cause a
          riot; with the public comfort, as in the case of bad odors, smoke,
          dust and vibration.
   W. Page Keeton et al., Prosser & Keeton on the Law of
   Torts § 90, at 643–44 (5th ed. 1984) (footnotes omitted); see also 66 C.J.S.
   Nuisances § 9 (1950) (“A public nuisance is characteristically broad in
   scope, affecting an entire neighborhood or community, the local community,
   the public at large or community at large, public rights, rights common to the
   general public, a public place, collective social interests, or the rights enjoyed
   by citizens as part of the public or to which every citizen is entitled . . . .”
   (footnotes omitted)).
          Traditionally, the sovereign would address a public nuisance through
   “criminal prosecution and abatement by way of an injunctive decree or
   order.” Prosser & Keeton, supra, at 643. A private citizen could also
   sue, but only if he “could show that he had suffered damage particular to
   him[] and not shared in common by the rest of the public.” Id. at 646; Soap




                                           8
Case: 19-51173       Document: 00515876566            Page: 9    Date Filed: 05/26/2021




                                       No. 19-51173


   Corp. of Am. v. Reynolds, 178 F.2d 503, 506 (5th Cir. 1949) (“[A]n individual
   can neither abate, nor recover damages for, a public nuisance, unless he can
   show that he has sustained therefrom damage of a special character, distinct
   and different from the injuries suffered by the public generally.”); cf. Spokeo,
   136 S. Ct. at 1548 (“For an injury to be particularized, it must affect the
   plaintiff in a personal and individual way.” (quotation omitted)).
          Here, Cranor’s injury “has a close relationship to” common law
   public nuisance. Spokeo, 136 S. Ct. at 1549. Cranor wants to use our Nation’s
   telecommunications infrastructure without harassment. In that sense, he’s
   similar to someone who wants to use another piece of infrastructure like a
   road or bridge without confronting a malarial pond, obnoxious noises, or
   disgusting odors. See, e.g., Commonwealth v. Allen, 23 A. 1115, 1116 (Pa. 1892)
   (quarry operator created public nuisance by inhibiting public’s use of road
   and bridges with “traction engine”); 66 C.J.S. Nuisances § 9 (collecting
   cases). And 5 Star is similar to someone who illegally emits pollution or
   disease that damages members of the public. See Cent. Ga. Power Co. v. State,
   73 S.E. 688, 688–89 (Ga. Ct. App. 1912) (power company caused public
   nuisance by creating a malarial pond).
          Moreover, Cranor alleges a special harm not suffered by the public at
   large. As Congress acknowledged in enacting the TCPA, some members of
   the general public might be able to avoid robodialed advertisements—but not
   everyone can: “Technologies that might allow consumers to avoid receiving
   such calls are not universally available, are costly . . . [and] place an inordinate
   burden on the consumer.” TCPA § 2, ¶ 12. And Cranor alleges he’s in that
   latter group: 5 Star’s “aggravating and annoying text messages trespassed
   upon and interfered with Plaintiff’s rights and interests in his cellular
   telephone.” After receiving the unwanted text, Cranor was prompted to read
   the message and send a “STOP” request. The text itself “deplet[ed] the
   battery life on [Cranor’s] cellular telephone and . . . us[ed] minutes allocated



                                            9
Case: 19-51173      Document: 00515876566            Page: 10    Date Filed: 05/26/2021




                                      No. 19-51173


   to [him] by his cellular telephone service provider.” Thus, not only has
   Cranor alleged an unreasonable interference with a right common to the
   public, he also has alleged personal injuries that separate him from the public
   at large.
          That’s enough to show a “close relationship” between his injury and
   an actionable public nuisance at common law. See Spokeo, 136 S. Ct. at 1549.
                                          III.
          On similar facts, the Eleventh Circuit concluded there is no common
   law analogue to the harm of receiving an unwanted robotexted
   advertisement. In its view, a single text message is “the kind of fleeting
   infraction upon personal property that tort law has resisted addressing.”
   Salcedo, 936 F.3d at 1172. Liability for trespass to chattels, for example, would
   arise “only when ‘the possessor is deprived of the use of the chattel for a
   substantial time’ or when the trespass harms ‘the possessor’s materially
   valuable interest in the physical condition, quality, or value of the chattel.’”
   Ibid. (quoting Restatement (Second) of Torts § 218(c) & cmt. e
   (Am. L. Inst. 1965)). Putting aside that Salcedo never addressed public
   nuisance, that view is mistaken for at least two reasons.
          First, Salcedo’s view of trespass to chattels is substantially narrower
   than the scope of that action at common law. As Justice Alito recently
   explained, “[a]t common law, a suit for trespass to chattels could be
   maintained if there was a violation of ‘the dignitary interest in the inviolability
   of chattels.’” United States v. Jones, 565 U.S. 400, 419 n.2 (2012) (Alito, J.,
   concurring in the judgment) (quoting Prosser & Keeton, supra, at 87).
   In practice, that meant “trespass to chattels [was] actionable per se without
   any proof of actual damage.” John W. Salmond, Law of Torts: A
   Treatise on the English Law of Liability for Civil
   Injuries 331 (1907). An action might lie even where, as here, the alleged




                                           10
Case: 19-51173     Document: 00515876566              Page: 11   Date Filed: 05/26/2021




                                       No. 19-51173


   tortfeasor never physically touched the claimant’s property. See ibid.
   (explaining that “[i]t is presumably a trespass willfully to frighten a horse so
   that it runs away”); Webb v. Portland Mfg. Co., 29 F. Cas. 506, 507 (C.C.D.
   Me. 1838) (Story, J.) (“[E]very injury imports damage in the nature of it; and,
   if no other damage is established, the party injured is entitled to a verdict for
   nominal damages.”). By contrast, “today there must be ‘some actual damage
   to the chattel before the action can be maintained.’” Jones, 565 U.S. at 419
   n.2 (Alito, J., concurring in the judgment) (quoting Prosser & Keeton,
   supra, at 87). Salcedo thus mistakes the twentieth-century Restatement for
   the eighteenth-century common law.
          Second, Salcedo’s focus on the substantiality of the harm in receiving
   a single text misunderstands Spokeo. Our historical inquiry asks whether “an
   alleged intangible harm has a close relationship to a harm that has traditionally
   been regarded as providing a basis for a lawsuit in English or American
   courts.” Spokeo, 136 S. Ct. at 1549 (emphasis added). That is, “[o]ur inquiry
   is focused on types of harms protected at common law, not the precise point
   at which those harms become actionable.” Krakauer v. Dish Network, L.L.C.,
   925 F.3d 643, 654 (4th Cir. 2019); accord Gadelhak, 950 F.3d at 462–63
   (“[W]hile the common law offers guidance, it does not stake out the limits of
   Congress’s power to identify harms deserving a remedy.”). Salcedo’s focus
   on the substantiality of an alleged harm threatens to make this already
   difficult area of law even more unmanageable. We therefore reject it.

                                   *        *         *
          The district court’s dismissal of Cranor’s complaint is REVERSED,
   and the case is REMANDED for further proceedings consistent with this
   opinion.




                                            11